Case 8:20-cv-01946-KKM-TGW Document 24 Filed 02/26/21 Page 1 of 2 PageID 92




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

WILLIAM E. DONN,

             Plaintiff,

v.                                              Case No. 8:20-cv-1946-T-KKM-TGW

FLORIDA RECOVERY AGENCY, LLC,
et al.,

          Defendants.
____________________________________/

                                       ORDER

      The parties jointly move for court approval of their settlement agreement. (Doc.

23). In this motion, the parties ask the Court to review their settlement of Plaintiff’s

Fair Labor Standards Act claims. Having reviewed the settlement agreement and upon

due consideration of the motion and the record in this case, the Court finds that the

settlement agreement in this case is a fair and reasonable resolution of a bona fide

dispute over provisions of the Fair Labor Standards Act.

      Accordingly, the following is ORDERED:

      1.     The parties’ Joint Motion to Approve Settlement (Doc. 23) is

             GRANTED.

      2.     The case is DISMISSED WITH PREJUDICE, and the Clerk is

             directed to CLOSE this case.
Case 8:20-cv-01946-KKM-TGW Document 24 Filed 02/26/21 Page 2 of 2 PageID 93




     ORDERED in Tampa, Florida, on February 26, 2021.




                                    2
